PER CURIAM.
In the court below [31 F.(2d) 217] the Prankfort Distillery, a corporate citizen of West Virginia, brought a bill in equity against the Dougherty Distillery Warehouse Company, a corporate citizen of Pennsylvania, the purpose of which was to compel the defendant to allow the plaintiff, by and with the consent of the government, to remove from the concentration warehouse of the defendant to the concentration warehouse of the plaintiff certain whisky owned by the plaintiff. In answer the defendant contended that such removal was not by law permissible. After hearing, the court entered a decree in favor of the plaintiff, and from it the defendant appealed.
In view of the full and satisfactory discussion of the whole subject by the trial judge, nothing would be gained by a restatement in a further opinion by this Court. The conclusion reached by Judge Dickinson is supported by Simon v. Prankfort Distillery, 2 F.(2d) 949, where the Circuit Court of Appeals of the Sixth Circuit had before it the underlying question in this ease. After argument and full consideration had, we find ourselves in entire accord with that decision, and consequently with the decision of Judge Dickinson, and therefore we affirm the decree below.